P\ bL \ ~t:D_s1a .L/~c.r k
. IJU (( D~ Lti tAl! dv'J( tJ\ \OPzaJ~
                                   .




                                         OF CRIMINAL APPEALS
                                         . SE~. 02 2015       .
                                                    "::ii>,.&'ss.s s s

                                                            .
                                                                .
                                                                "
                                                                     . '~;.
                                                                    i~ .ii~~
                                                                               ~' .... ~­
                                                                               '"'
                               ..
        .
    '




                                                                   /2,~ rsthrJ/o/n~uJ A b
                                                                 s:"LtLLJ_~\     349C193.
                                                                                              .J /tlh?.sJ/\




                                                                  lA)~Vh'\f    Lin 11
                                                                  Bl n rm ~p~(
                                                                  "I~ 1111 ir ~ 1, ; II£ l£xo's.
                                                                                    '
                                                                    77~l/Cj
                                                             s
                                                                         s
                           '                   ... ./!
                                                                     '




;
                                                         "




                s




                    LL.'       /JP/J?ol 1/)r
            s                                                                                  .. <i.;.~~:;;~:.:.!~ii~
                                                                                               ':,:~:~;~:~::~it}.~~;~{~s~:.~~ sF~; . i.   0